Citation Nr: 1042516	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a respiratory disorder, 
to include as a result of in-service exposure to herbicides.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for residuals of a stab 
wound of the chest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to October 
1978. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2005 and August 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to the Board and the case was 
referred to the Board for appellate review.

For the reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

With regard to the issues on appeal, the Board finds that 
additional development is necessary.  

With regard to the claim for right ear hearing loss, the Board 
finds that the April 2007 VA audiological examination is 
inadequate.  When VA undertakes to provide a VA examination or 
obtain a VA opinion it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Here, the April 2007 VA examiner provided no rationale 
or discussion in support of her opinion that it is less likely as 
not that the Veteran's right ear hearing loss is the result of 
military noise exposure.  Rather, the examiner simply referenced 
the service separation examination.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed).  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has not been met and 
that a supplemental opinion must be obtained.  38 C.F.R. 
§ 3.159(c)(4).  

In this regard, the Board acknowledges that the April 2007 VA 
examiner found the service entrance examination report to be 
illegible.  However, the Board finds that a second look at the 
October 1975 entrance report and attached audiogram is warranted.  
Specifically, the service entrance report appears to show 
evidence of a right ear hearing loss.  Thus, the Board finds that 
another VA examination is necessary to determine whether the 
Veteran's right ear hearing loss pre-existed his service and was 
aggravated thereby.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered 
service in sound condition as to their health.  This presumption 
attaches only where there has been an induction examination in 
which the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

In order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and clear and unmistakable evidence 
that the disorder was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  Accordingly, and in this regard, the Board 
concludes that additional audiological evaluation regarding the 
Veteran's right ear hearing loss is warranted.  

With regard to the remaining issues on appeal, the Board finds 
that a VA examination is warranted.  A review of the service 
treatment record shows treatment for acute respiratory disease in 
November 1975.  In July 1976 the Veteran was treated at the 
Emergency Room for a laceration to the right anterior chest wall, 
for which he received sutures.  An April 1978 record shows the 
Veteran complained of a back injury during physical training and 
the examiner noted abrasions to the back.  On an August 1978 
Report of Medical History, the Veteran noted asthma and the 
examiner wrote, "asthma n/a."  An August 1978 discharge 
examination report indicated a scar (and stitches) on the lumbar 
region.

The Veteran contends that his current asthma, back condition, and 
chest wound residuals are related to service.  Specifically, the 
Veteran contends that he began to experience breathing problems 
in service.  He also reported a back injury during training and 
reported that he was stabbed in the chest.

Post-service records show multiple complaints of, and treatment 
for, breathing problems, as well as a history of smoking.  A 
September 2006 VA treatment record diagnosed acute bronchitis.  A 
June 2007 report indicated a diagnosis of asthma and, at that 
time, the Veteran reported a history of asthma since childhood.  
Additionally, the record shows that the Veteran has a history of 
using an inhaler to aid breathing.  The Board notes no specific 
evidence of treatment for residuals of a chest wound; however, it 
is unclear to what extent such residuals may be intertwined with 
symptoms relating to asthma and general breathing problems.

VA treatment records also show chronic complaints of low back 
pain with multiple notations of treatment.  A March 2007 
examination report diagnosed low back pain with degenerative disc 
disease.  

Lay statements offered by the Veteran's friends and family attest 
to observing symptoms of the Veteran's back pain, difficulty 
hearing in the right ear, and breathing problems since service.

The Board notes that lay testimony is competent, to establish 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person may provide eyewitness account of medical 
symptoms).  The United States Court of Appeals for Veterans 
Claims (Court or CAVC) has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991)).  

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

Thus, the Board finds that a VA examination is necessary in order 
to determine the Veteran's complete disability picture and to 
determine whether any current asthma, back condition, and chest 
wound residuals are related to service.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
[a medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  As this case presents 
certain medical questions which cannot be answered by the Board, 
a VA medical opinion must be provided.  See Colvin v. Derwinski, 
1 Vet. App. 191, 175 (1999) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran a VA audiological 
examination to determine the nature, 
extent, and etiology of any right ear 
hearing loss that he may have.  The claims 
folder should be made available to, and 
reviewed by, the examiner.  The 
examination report should state that the 
claims folder has been reviewed.  All 
necessary tests should be performed.  

The examiner should express an opinion as 
to whether the Veteran had right ear 
hearing loss that clearly and unmistakably 
preexisted his military service.  In 
answering this question, the examiner 
should specifically address the service 
enlistment report and audiogram showing 
evidence of a right ear hearing loss.  If 
the examiner finds that the Veteran had a 
right ear hearing loss disability that 
preexisted service, the examiner should 
opine as to whether that preexisting 
disorder permanently increased in severity 
during active military service?

If, in the alternative, it is determined 
the Veteran did not have a preexisting 
right ear hearing loss when entering the 
military, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent or more probable) that a right 
ear hearing loss is otherwise directly 
related to his military service?  

The examiner should provide a thorough and 
complete rationale for all opinions 
provided.  

2.  The Veteran should be scheduled for a VA 
examination(s) to determine the nature and 
etiology of any asthma, back condition, and 
chest wound residuals that he may have.  The 
Veteran's claims folder must be provided to 
the VA examiner(s) to review in conjunction 
with the examination(s).  The examination 
report(s) should state that the claims 
folder has been reviewed.  All pertinent 
testing should be accomplished, and all 
relevant pathology should be annotated in 
the examination report(s).  

With regard to any respiratory disorder 
other than asthma, a back disorder, or a 
residual chest wound disability diagnosed on 
examination, the examiner(s) should provide 
an opinion as to whether it is at least as 
likely as not (50% probability) that such 
disability(ies) is/are the direct result of 
a disease or injury in service.  

Additionally, for any asthma diagnosed on 
examination, the examiner should opine as 
to whether this disorder clearly and 
unmistakably preexisted prior to the 
Veteran's military service.  If so, the 
examiner should state whether the Veteran's 
preexisting asthma permanently increased in 
severity during his active military 
service.  [If, in the alternative, it is 
determined the Veteran did not have 
preexisting asthma when entering the 
military, the examiner should state whether 
it is at least as likely as not (50 percent 
or more probable) that the Veteran's asthma 
is otherwise directly related to his 
military service?]  

The examiner should provide a thorough and 
complete rationale for all opinions 
provided.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, copies 
of all notifications should be associated 
with the claims folder.  The Veteran is 
hereby advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the examiners have 
responded to all questions posed.  If not, 
the reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

5.  Then, the RO/AMC should readjudicate 
the issues on appeal based on all the 
evidence of record, including any 
additional information obtained as a result 
of this remand, and all governing legal 
authority.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


